Title: From Thomas Jefferson to Daniel D’Oyley, 14 August 1803
From: Jefferson, Thomas
To: D’Oyley, Daniel


          
            
              Sir
            
            Monticello Aug. 14. 1803
          
          Your favor of July 25. found me at this place, where I habitually pass the two months of August & September, to avoid the bilious diseases then prevailing on the tidewaters. I thank you for the pamphlet it covered, and which breathes the genuine sentiments which separated us from Great Britain. I lament that so many of the worthies of your state, who went well with us through the revolution, have fallen back into the principles they then opposed. I am sure nothing has happened since to give them just reason to apprehend that a government elective at short periods in all it’s parts is less practicable than it then appeared to them. on the contrary I consider the crisis of 98. 99 which outraged every feeling & principle dear to a republican as proving by the patience with which the peaceable remedy of election was awaited, the safety which short elective periods give to our government. your state teaches another useful lesson, that neither wealth, nor name, nor ancestry can lead an enlightened nation astray; for many there had all these in their favor when, deflecting from the principles of republican government, they were dropped by their country. it is an honourable thing for the body of your country that they were able to surmount the obstacles opposed to them. the wealth of the particular interests which prevail at Charleston, will be able to make newspaper noise but the dispositions of the state assure us it is “vox et preterea nihil.” nobody there or elsewhere is deceived or disturbed by it. I hope the late acquisition of Louisiana will secure to us perpetual peace in that quarter where it was most immanently endangered, and that the dispositions which shall be made of that country will be so wise as to consolidate our population on this side the Missisipi instead of drawing it off to the other. I particularly hope it will be made the means of inducing our Indians to cede their country on this side for an equivalent on the other. Accept my salutations & assurances of great respect & esteem.
          
            
              Th: Jefferson
            
          
        